Case 2:19-cv-08262-DMG-PVC Document 25 Filed 08/19/20 Page 1 of 3 Page ID #:1007



    1
    2
    3
    4
    5
    6
    7
    8                            UNITED STATES DISTRICT COURT
    9                          CENTRAL DISTRICT OF CALIFORNIA
   10
   11   MICHAEL GRANDBERRY,                             Case No. CV 19-8262-DMG (PVC)
   12                        Petitioner,
                                                        ORDER ACCEPTING FINDINGS,
   13          v.                                       CONCLUSIONS AND
                                                        RECOMMENDATIONS OF UNITED
   14   J. GASTELO, Warden,                             STATES MAGISTRATE JUDGE
   15                        Respondent.
   16
   17          Pursuant to 28 U.S.C. § 636, the Court has reviewed the Petition, Respondent’s
   18   Motion to Dismiss, the relevant records and files herein, the Magistrate Judge’s Report
   19   and Recommendation, and Petitioner’s Objections. Having engaged in a de novo review
   20   of the portions of the Report and Recommendation to which Objections were directed, the
   21   Court concurs with and accepts the findings and conclusions of the Magistrate Judge.
   22
   23          In his Objections, Petitioner contends that it was improper for the Court to have
   24   transferred this case to a different Magistrate Judge. (Obj. at 2). Petitioner does not
   25   allege, however, any facts establishing judicial misconduct or bias that could serve as a
   26   ground for recusal, apart from his displeasure with the Magistrate Judge’s
   27   recommendation. “[J]udicial rulings alone almost never constitute a valid basis” for
   28   recusal, and here, Petitioner’s disagreement with the Magistrate Judge’s recommendation
Case 2:19-cv-08262-DMG-PVC Document 25 Filed 08/19/20 Page 2 of 3 Page ID #:1008



    1   is an insufficient ground to compel the extraordinary remedy of judicial recusal. Liteky v.
    2   United States, 510 U.S. 540, 555 (1994).
    3
    4          Petitioner also asserts that access to the prison law library is limited due to the
    5   COVID-19 pandemic and is anticipated to remain so until December 2020. (Obj. at 2).
    6   Yet, Petitioner does not specify what research, if any, he believes he needed to perform.
    7   Immediately following his generalized complaint about library access, Petitioner
    8   incorporates by reference the prior contentions in his opposition to Respondent’s motion
    9   to dismiss in which he argued that any procedural infirmities in the Petition “have no legal
   10   bearing on the evidence supplied by Petitioner that sufficiently demonstrates a showing of
   11   actual innocence.” (Id. at 3). Petitioner’s opposition addressed relevant case law
   12   concerning actual innocence claims, including Schlup v. Delo, 513 U.S. 298 (1994). (See
   13   Opp. to MTD, Dkt. No. 21, at 3). Petitioner’s unsupported allegation of limited law
   14   library access, which seemingly will apply to every prisoner in the country during the
   15   pandemic, without a showing of need, is an inadequate ground to reject the Magistrate
   16   Judge’s Report and Recommendation. See Her v. United States, 2020 WL 1935168, at *2
   17   (D. N.M. Apr. 22, 2020) (petitioner “failed to establish a ‘manifest injustice’ stemming
   18   from any COVID-19 delays” in law library access where he did not specify the research
   19   he needed to perform).
   20
   21          Petitioner also appears to contend that the Magistrate Judge failed to properly
   22   construe People v. Chiu, 59 Cal. 4th 155 (2014), which Petitioner relied on in support of
   23   his first ground for habeas relief. (Obj. at 3). This objection is irrelevant because the
   24   Report and Recommendation’s discussion of Chiu merely concluded that because Chiu
   25   was a state court decision, it did not trigger a later starting date for the AEDPA statute of
   26   limitations under 28 U.S.C. § 2244(d)(1)(C), and even if it could be construed as a
   27   “factual predicate” triggering an alternate start date of the statute of limitations under
   28   § 2244(d)(1)(D), it would not render the Petition timely. (R&R at 4-5 &. n.2).

                                                       2
Case 2:19-cv-08262-DMG-PVC Document 25 Filed 08/19/20 Page 3 of 3 Page ID #:1009
